I concur in the syllabus and in the opinion of the majority except the portion dealing with the consideration by the commission of hearsay testimony. As the majority opinion indicates, a motion was made to strike this hearsay testimony from the record. This would certainly represent an objection to consideration of such testimony by the commission. As indicated by the quotation in the majority opinion from the syllabus inState v. Petro, 148 Ohio St. 473, 76 N.E.2d 355, there was no motion to strike and no request to disregard the hearsay testimony involved in that case. The opinion, finding and order of the commission clearly indicates that this hearsay testimony was considered by the commission in reaching its decision. We can only guess whether *Page 278 
the commission would have rendered the same decision if it had not considered such incompetent testimony.